DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/02/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/02/2019 are accepted by the examiner.
Priority
 	The application is filed on 05/02/2019 and therefore the effective filing date of the  application is 05/02/2019. 

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, hereinafter, Goeringer) in view of McConnell et al. (US 20200311452 A1, hereinafter, McConnell).
 	Regarding claim 1, Goeringer discloses a computing system comprising: a storage configured to store a predefined image (Paragraph 0153: digital asset is a captured image containing proprietary digital content that can be captured, recorded, or created by an electronic device); and 
 	a processor configured to encode data attributes to be stored on a blockchain into one or more image layers of the predefined image to generate an encoded image (Paragraphs 0163-0164: processing components of image capture device 2202, to be encoded into the image format that is subsequently and/or transmitted in storage subprocess…. Once encoded, the hash is added to metadata), and 
 	[generate a data block which comprises the encoded image that includes the data attributes which are encoded into the one or more image layers] , wherein 
 	the processor is further configured store the data block via a hash-linked chain of data blocks on a distributed ledger of the storage (Paragraph 0159, 0170, 0176: a hash is used as a digital signature, utilized throughout process 2200, and which is also registered with a blockchain, for example, in order to for the owner of captured image 2206 to more demonstrably prove existence of a captured image). 
 	Goeringer does not explicitly states but McConnell from the same or similar fields of endeavor teaches generating a data block which comprises the encoded image that includes the data attributes which are encoded into the one or more image layers (McConnell, Paragraphs 0012, 0030, 0031, 0033, 0059:  a unique multi -spectral fingerprint based on the specific characteristics analyzed from multi -spectral images of corresponding objects… The acquired images in the multiple EM spectra for the certain point or region of the object are processed to form a multi -spectral image of the object at that certain point or region)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a data block which comprises the encoded image that includes the data attributes which are encoded into the one or more image layers as taught by McConnell in the teachings of Goeringer for the advantage of generating a digital identification associated with a unique data fingerprint, based on the specific characteristics, in which the digital identification solely corresponds to the object (McConnell, Abstract).
 	Regarding claim 2, the combination of Goeringer and McConnell discloses the computing system of claim 1, wherein the processor is configured to encode a first data attribute into a first image layer of the predefined image and encode a second data attribute into a second image layer of the predefined image (McConnell Paragraph 0046: a process 168 to store the generated identification and the acquired data (e.g., the acquired image data and metadata) and processed data (e.g., the produced quantitative data set, metadata, and data artifacts recorded by a user or from the processed image data) in a database). 
 	Regarding claim 3, the combination of Goeringer and McConnell discloses the computing system of claim 2, wherein the first image layer comprises a different decoder mechanism than the second image layer (McConnell Paragraph 0048: the data processing device 104 can encode and decode these unique pixel attributes to secure the information). 
 	Regarding claim 4, the combination of Goeringer and McConnell discloses  the computing system of claim 1, wherein the processor is configured to overlay a first image layer that stores a first encoded data attribute on top of a second image layer that stores a second encoded data attribute to generate the encoded image (McConnell, Paragraphs 0033, 0053: a first data block associated with a first quantitative data set of processed multi -spectral and/or hyperspectral imaging data acquired from the object at a first point in time, a second data block associated with a second quantitative data set of processed multi -spectral and/or hyperspectral imaging data acquired from the object at a second, subsequent point in time). 
 	Regarding claim 5, the combination of Goeringer and McConnell discloses the computing system of claim 1, wherein the predefined image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers (Paragraphs 0154, 0157, 0176: a pre-processor 2104, such as a filter to convert Bayer patterns into RGB, YUV or other color space data… the contextual information is stored with the metadata, which may further include the name of captured image 2206, as well as its exposure, color depth, and other controls). 
 	Regarding claim 6, the combination of Goeringer and McConnell discloses the computing system of claim 1, wherein the processor is configured to transcode a data attribute for storage on the blockchain into a set of pixels within an image layer of the predefined image to generate the encoded image (Goeringer Paragraphs 0154, 0176: a pre-processor 2104, such as a filter to convert Bayer patterns into RGB, YUV or other color space data… Where image has been altered (e.g., changes in color one or more pixels), the respective hash will change). 
 	Regarding claim 7, the combination of Goeringer and McConnell discloses the computing system of claim 1, wherein the processor is further configured to encode a pointer into the encoded image which points to a previous predefined image stored in a previous block among the hash-linked chain of blocks on the distributed ledger (Goeringer Paragraphs 0104, 0004, 0177, 0198: block 1012 is created after a configurable consensus criteria has been met. For example, such criteria may include, without limitation, a specified time limit after a previous block has been added, a determination that a specified number of minimum transactions are ready to be processed, and/or other mechanisms for triggering block creation. In step S1024, blockchain 1006 is configured to calculate the Merkle Root). 
 	Regarding claim 8, the combination of Goeringer and McConnell discloses the computing system of claim 1, wherein the processor is further configured to determine that the generated data block has been endorsed by at least one peer node of the blockchain prior to storage of the data block via the hash-linked chain of data blocks (Paragraphs 0179, 0181, 0188, 0053: for digital image/video assets, images or video frames from a camera may be stored locally, and then serialized over in associated network…the values stored in the related blockchain transaction may include one or more of, the time of commit (e.g., as attestable by the blockchain) )
  	Regarding claim 9; Claim 9 is similar in scope to claims 1, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale. 	Regarding claim 14; Claim 14 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 8, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.
				Examiner Notes 
The Examiner notes that incorporating the combined limitations of claims 2, 3, and 6 or combined limitations of claims 6-8 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 9 and 17 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention.
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOSS-PULTZ (US 20160300234 A1) discloses a decentralized property system to allow ownership rights to be transferred directly from one party to another without requiring a central authority to operate or secure the system. Digital signatures provide a method to issue and transfer titles ("bitmarks") within the system.
Darnell (US 20190378142 A1) discloses obtaining a first biometric sample of a user from a user device and extracting, by an issuing node of a permissioned blockchain network, a biometric template from the first biometric sample, encrypting the biometric template, distributing an issue token proposal comprising the encrypted biometric template to the blockchain network, and generating and distributing a biometric token to the user device.
7.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498